Order entered December 12, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01228-CV

                       TEXAS SOCCER FOUNDATION, Appellant

                                              V.

                        STING SOCCER FOUNDATION, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC- 1 7-07441

                                          ORDER
       Before the Court is the December 9, 2019 request of Vielica Dobbins, Official Court

Reporter for the 193rd Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to January 8, 2020.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE